Hagarty, Johnston, Taylor and Lewis, JJ., concur; Close, P. J., concurs except as to Damage Parcel No. 9, the property of the New York & Queens Protective Committee Realty Corp., as to which he dissents and votes to reverse the decree and to grant a new trial, with the following memorandum: Before the taking Damage Parcel No. 9 had a straight line frontage on Northern Boulevard of 350 feet and a frontage on Willets Point Boulevard of 391 feet, both two-way streets. The talcing destroys the Northern Boulevard frontage with the exception of 67 feet left on a one-way street. The frontage on Willets Point Boulevard is practically all destroyed and the premises left have frontages on one-way access drives only 24 feet in width. The City’s expert admitted that the Northern Boulevard frontage had a value of one dollar and seventy-five cents per square foot and *735the Willets Point Boulevard had a frontage value of seventy-five cents a square foot. The court allowed a square foot value of seventy-seven cents a square foot for the area taken and about two cents per square foot consequential damages for the area not taken. It is inferable that the so-called “Fourth Avenue Rule ” (Matter of City of New York [Fourth Ave.], 255 N. Y. 25) was applied. Because of the fact that the claimant has lost practically its entire frontage on both Northern Boulevard and Willets Point Boulevard such rulé has no application. There should be a reversal and a new trial as to this parcel.